DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL INCLUDING LATERALLY ADJACENT ORGANIC ELECTROLUMINESCENT DIODE DEVICE AND ORGANIC PHOTODETECTOR, AND METHOD OF MANUFACTURING SAME.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Pre-Grant Pub. CN109065587A to Cao et al. (from hereinafter Cao).  All citations address the Espacenet English machine translation attached hereto. 
Regarding Claim 1, Cao teaches a display panel (e.g. Figs. 1-3 reproduced below for convenience), comprising:
a substrate (e.g. 10);
an organic electroluminescent diode (e.g. 41) device disposed on the substrate (10); and
an organic photodetector (e.g. S) disposed on the substrate (10) and disposed adjacent to the organic electroluminescent diode (41) device.

    PNG
    media_image1.png
    667
    1215
    media_image1.png
    Greyscale


Regarding Claim 2, Cao teaches the display panel according to Claim 1, wherein the organic electroluminescent diode (41) device comprises a blue sub-pixel (e.g. B), a red sub-pixel (e.g. R), and a green sub-pixel (e.g. G);
the organic photodetector (S) and the green sub-pixel (G) are disposed in a same row (see Fig. 1 showing G and S disposed in same row) or in a same column.

Regarding Claim 3, Cao teaches the display panel according to Claim 2, wherein the blue sub-pixel (B), the red sub-pixel (R), and the green sub-pixel (G) each comprise:
a first electrode (e.g. 31) disposed on the substrate (10);
a light emitting layer (e.g. “organic light emitting layers” of 41) disposed on the first electrode (31); and
a second electrode (e.g. 51) disposed on the light emitting layer (of 41).

Regarding Claim 4, Cao teaches the display panel according to Claim 3, wherein the blue sub-pixel (B), the red sub-pixel (R), and the green sub-pixel (G) each further comprise:
a hole injection layer disposed on the first electrode (31);
a hole transport layer disposed on the hole injection layer;
the light emitting layer disposed on the hole transport layer;
an electron transport layer disposed on the light emitting layer;
an electron injection layer disposed on the electron transport layer (although Cao does not layer each individual layer of the OLED 41, Cao teaches “the light emitting diode is an organic light emitting diode, and its device layer 41 (specifically, a plurality of organic light emitting layers) is formed at the position of each of the first electrode structures 31 by inkjet printing, specifically, for example, sequentially printing hole injection, a layer, a hole transport layer, an electron hole recombination layer, a hole blocking layer, an electron transport layer, an electron injection layer [emphasis examiner’s]…”); and
the second electrode (e.g. 51) disposed on the electron injection layer.

Regarding Claim 5, Cao teaches the display panel according to Claim 1, wherein the organic photodetector (S) comprises:
a first electrode (32) disposed on the substrate (10);
an organic semiconductor functional layer (e.g. 42N/42P) disposed on the first electrode (31); and
a second electrode (e.g. 52) disposed on the organic semiconductor functional layer (42N/42P).

Regarding Claim 6, Cao teaches the display panel according to Claim 1, further comprising a passivation layer (e.g. 60) disposed on the organic electroluminescent diode device (41) and the organic photodetector (S).

Regarding Claim 7, Cao teaches a method of manufacturing a display panel, comprising steps of:
providing a substrate (10);
forming an organic electroluminescent diode (41) device on the substrate (10); and
forming an organic photodetector (S) on the substrate (10), and the organic photodetector (S) being disposed adjacent to the organic electroluminescent diode (41) device.

Regarding Claim 8, Cao teaches the method of manufacturing the display panel according to Claim 7, wherein forming the organic electroluminescent diode (41) device comprises steps of:
forming a blue sub-pixel (B), a red sub-pixel (R), and a green sub-pixel (G) on the substrate (10);
wherein forming the blue sub-pixel (B), the red sub-pixel (R), and the green sub-pixel (G) further comprises sequentially depositing a first electrode (31), a hole injection layer, a hole transport layer, a light emitting layer, an electrode transport layer, an electron injection layer, and a second electrode (51) by vacuum evaporation, spin coating, or inkjet printing (although Cao does not layer each individual layer of the OLED 41, Cao teaches “the light emitting diode is an organic light emitting diode, and its device layer 41 (specifically, a plurality of organic light emitting layers) is formed at the position of each of the first electrode structures 31 by inkjet printing [emphasis examiner’s], specifically, for example, sequentially printing hole injection, a layer, a hole transport layer, an electron hole recombination layer, a hole blocking layer, an electron transport layer, an electron injection layer [emphasis examiner’s]…”); and
wherein the organic photodetector (S) and the green subpixel (G) are disposed in a same row (see Fig. 1 showing G and S disposed in same row) or in a same column.

Regarding Claim 9, Cao teaches the method of manufacturing the display panel according to Claim 7, wherein forming the organic photodetector (S) comprises steps of:
forming a first electrode (32) on the substrate (10) by vacuum evaporation, spin coating, or inkjet printing;
forming an organic semiconductor functional layer (42N/42P) on the first electrode (31) by vacuum evaporation, spin coating, or inkjet printing; and
forming a second electrode (52) on the organic semiconductor functional layer (42N/42P) by vacuum evaporation, spin coating, or ink jet printing (see Cao teaching “the light emitting diode is an organic light emitting diode, and the photodiode S is an organic photodiode… [and] [b]oth of these diodes can be formed on the same driving circuit layer 20 by a process of inkjet printing” and “the photodiode S is an organic photodiode at the position of each second electrode structure 32 by inkjet printing an N‐type organic material layer 42N and a P‐type organic material layer 42P are formed”).

Regarding Claim 10, Cao teaches the method of manufacturing the display panel according to Claim 7, wherein after forming the organic electroluminescent diode (41) device and the organic photodetector (S), the method further comprises steps of:
forming a passivation layer (60) on the organic electroluminescent diode (41) device and the organic photodetector (S).

Relevant Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are also considered relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2015/0349027 to- Schicktanz et al.

U.S. Pre-Grant Pub. 2019/0013368 to- Chung et al.

U.S. Pre-Grant Pub. 2015/0243710 to- Popp et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-74.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892